Title: From John Adams to the Marquis de Lafayette, 27 October 1787
From: Adams, John
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


          
            Dr. Sir—
            London october 27. 1787.
          
          I thank you for your Letter & the Proceedings of Auvergne— The Provincial assemblies, if they act only as Councillors of the King must operate for the benefit of the Nation— Le nombre des personnes choises dans les deux premiers Orders ne puisse surposer le nombre des Personnes choiseis pour le trois etats et les voix seront recueillies par tête, alternativement entre les Membres des differents ordres. Edit Du Roi. Juin 1787. Art. 1.
          Pray do the 3 estates sett all together, in the same room & debate together? & is the vote determined by the Majority of Members, or by the Majority of Estates?
          The Constitution of the Parochial assemblies, appears to be upon a very large and liberal scale—Ten Livres—& imposition fonciere ou personelle, appears to comprehend a good number— It seems a smaller qualification than our 40 shilling freehold or 40 pounds fortune—but perhaps I may not perfectly understand it— Let me congratulate you on the progress you make towards a good representation—
          Mr. Appleton when he was here, & after him Mr. Paine informed me that you desired to have a dozen Copies of my Bouidoir, accordingly when I saw my Bookseller I ordered him to send them to the

address of Mr. Jefferson— This will be delivered you by Mr. Parker, a Bostonian who I beg leave to introduce to you, He Will tell you all the News. He is very intelligent & has much information—
          Yours &.
          
            JA.
          
        